Case 3:20-cv-02190-DMS-DEB Document 13-19 Filed 02/15/21 PageID.534 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                         Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                         DECLARATION OF PLAINTIFF
 17
      MICHAEL SCHWARTZ, an individual;                       JOHN PHILLIPS IN SUPPORT OF
 18   ROBERT MACOMBER, an individual;                        PLAINTIFFS’ OPPOSITION TO
 19   CLINT FREEMAN, an individual;                          DEFENDANTS’ MOTION TO
      RICHARD BAILEY, an individual;                         DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                             Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                 Time:        13A
 22   California Limited Partnership;                        Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                          Trial Date: None set
      DARIN PRINCE, an individual; NORTH                     Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
          DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-19 Filed 02/15/21 PageID.535 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, JOHN PHILLIPS, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26
 27
 28                                                     2
          DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-19 Filed 02/15/21 PageID.536 Page 3 of 5




  1         4.     I am the President of Plaintiff PWGG, L.P. (“PWG”), a proprietor of
  2
      the business, and the individual licensee associated with the dealership and range
  3
  4   facility, including by and through the Defendants and their Bureau of Firearms.

  5         5.     I am listed as a firearms dealer in Defendants’ Department of Justice
  6
      Centralized List of Firearms Dealers, and am federally licensed by the Bureau of
  7
  8   Alcohol, Tobacco, Firearms, and Explosives (“ATF”) as a Federal Firearms
  9
      Licensee (“FFL”).
 10
 11         6.     I am a member and supporter of Plaintiffs FIREARMS POLICY

 12   COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
 13
      COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
 14
 15   AMENDMENT FOUNDATION.
 16         7.     I possess a current COE issued by the Defendants’ Department of
 17
      Justice Bureau of Firearms.
 18
 19         8.     I hold an active license to carry a concealed weapon (“CCW”) issued
 20
      by my county sheriff, after proving “good cause” and “good moral character” to
 21
 22   my licensing authority, successfully completing a course of training on the law and
 23   firearms proficiency under § 26165 and passing an extensive Live Scan-based
 24
      background check and placement into the State’s system for monitoring law
 25
 26   enforcement contact, arrests, and criminal convictions (“Rap Back”).
 27
            9.      I am also a trained firearms instructor.
 28                                               3
          DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-19 Filed 02/15/21 PageID.537 Page 4 of 5




  1         10.     But for California’s Handgun Ban and Defendants’ active
  2
      enforcement thereof, I would purchase for self-defense and other lawful purposes a
  3
  4   Sig 365, Sig 320 M17, Glock 17 Gen 5 MOS, FN 509, and/or FNX-9, all of which

  5   are handguns in common use for self-defense and lawful purposes and widely sold
  6
      and possessed outside of California.
  7
  8         11.     The Sig 365 and Sig 320 are better than any concealed carry weapon
  9
      on Defendants’ Roster. They both have much newer technology and better
 10
 11   ergonomics than any concealed carry weapon on the Roster. The newer

 12   technology includes additional safety features that help the functionality of both
 13
      firearms.
 14
 15         12.     The Glock 17 Gen3 that is currently on Defendants’ Roster is
 16   extremely outdated. The Glock 17 Gen5 MOS uses much newer technology than
 17
      the Gen3. The Gen5 handguns are much safer than the Gen3. The Gen5 is also
 18
 19   much more reliable and has better ergonomics than the Gen3.
 20
            13.     There is nothing currently on Defendants’ Roster like the Fabrique
 21
 22   National Herstal 509 and FNX-9. These are home protection and concealed carry
 23   firearms. There is no gun on Defendants’ Roster that is comparable in size and
 24
      functionality to the FN 509 and FNX-9. These guns have better ergonomics than
 25
 26   the guns on the Roster. This is a unique and high-end firearm. The FN 5.7 is the
 27
      only FN pistol available on the Roster and it is not a common caliber of gun.
 28                                            4
          DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-19 Filed 02/15/21 PageID.538 Page 5 of 5




  1         14.     Because the handguns that I seek to purchase for lawful purposes are
  2
      currently excluded from Defendants’ Roster of purportedly “safe handguns,
  3
  4   California’s Handgun Ban bars me from purchasing and taking possession of such

  5   handguns from a licensed retailer, who are likewise prohibited from selling them to
  6
      me on pain of criminal sanction.
  7
  8         15.     I have no other lawful method of purchasing these handguns in
  9
      California.
 10
 11         16.     Further, as the proprietor of Plaintiff PWG, but for California’s

 12   Handgun Ban and Defendants’ active enforcement thereof, I would make
 13
      commercially available all handguns in common use for lawful purposes that are
 14
 15   widely sold and possessed outside of California, which are currently excluded from
 16   Defendants’ handgun Roster, and sell and transfer them to law-abiding customers.
 17
            I declare under penalty of perjury that the foregoing is true and correct.
 18
                              02/14/2021
 19         Executed on _________________.
 20
 21                                                 ____________________________
 22                                                 JOHN PHILLIPS
 23
 24
 25
 26
 27
 28                                                     5
          DECLARATION OF PLAINTIFF JOHN PHILLIPS IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                       DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
